DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/26/2022 has been entered. Claims 4, 6, 10, 12, 16 and 18 are canceled. Claims 1-3, 5, 7-9, 11, 13-15 and 17 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boutin, US 20130117648 A1, in view of Liu et al. (hereinafter Liu), US 20150134670 A1.

Regarding independent claim 7, Boutin teaches a computer-implemented method ([0006]), comprising:
reading a spreadsheet workbook comprising a plurality of rows and a header row comprising a plurality of column names (Fig. 1; [0030] discloses the spreadsheet file has at least a sheet 1 which includes data. Said sheet 1 exhibits lines (i.e. rows) and columns, wherein columns represent fields; Figs. 3-4; [0031] indicates sheet 1 comprising a header portion 11; [0033] discloses the header portion 11 comprises a single designation line with field designations like `first name`, `name`, `company`, `address`, etc. . . . );
automatically determining a hierarchical schema based on the plurality of column names (Fig. 1, 2; [0048] discloses a hierarchical model with at least two hierarchical levels is defined. Said hierarchical model (i.e. meta model) comprises all the fields involved in the parent/child links), the hierarchal schema comprising a hierarchy of nodes (Fig. 5; [0044] discloses parent/child link is defined between the field `Dept` 15 and the field `Company` 16, and a third parent/child link is defined between the field `Company` 16 and the field `Country` 17, as also shown graphically on FIG. 5. The type `Parent*` (variant of `Parent`) is allocated to a parent at the highest level, which is also called the `Root` level. A `Parent*` type field has no parent; [0048] illustrates an exemplary view of the hierarchical model corresponding to the spreadsheet of FIG. 3);
for each row of the plurality of rows:
determining a value associated with each of the plurality of column names (Fig. 1; [0051] discloses building a full model 4 comprising all data contained in the data portion 10 of the sheet 1 according to the hierarchical model 2);
creating an instance of the hierarchical schema ([0051] describes this full model 4 can be formed as a database set or an xml file or any other known form of retaining structured information. An import operation is performed to transfer the data contained in the data portion 10 of the sheet into the data base full model 4, as illustrated by arrow 41 in FIG. 1); and
for each determined value, populating a node of the instance of the hierarchical schema associated with an associated column name ([0051] indicates the full model 4 can be formed as a database set or an xml file or any other known form of retaining structured information); and
outputting the instances ([0051] describes this full model 4 can be formed as a database set or an xml file or any other known form of retaining structured information. An import operation is performed to transfer the data contained in the data portion 10 of the sheet into the data base full model 4, as illustrated by arrow 41 in FIG. 1).
	Boutin does not explicitly discloses automatically determining a hierarchical schema based on delimiters within the plurality of column names, the hierarchical schema comprising a hierarchy of nodes, where the delimiters delimit node levels within the hierarchical schema.
However, in the same field of endeavor,  Liu teaches automatically determining a hierarchical schema based on delimiters within the plurality of column names, the hierarchical schema comprising a hierarchy of nodes, where the delimiters delimit node levels within the hierarchical schema ([0004] describes data structured using a hierarchical mark-up language is composed of nodes. Nodes are delimited by a set of delimiters that mark the nodes, and may be tagged with names, referred to herein as tag names; Fig. 1A; [0007] depicts node tree 101. Non-leaf nodes are depicted with double-line borders, while leaf nodes are depicted with single-line borders. In XML, a non-leaf node corresponds to an element node and a leaf node corresponds to a data node; Fig. 1B; [0022] depicts four root nodes, which are FIRSTNAME, LASTNAME, ADDRESS, and PHONENUMBERS. Each of FIRSTNAME, LASTNAME, ADDRESS, and PHONENUMBERS is a field node. ADDRESS has a descendant object node. From the object node four descendant field nodes descend, which are STREETADDRESS, LASTNAME, STATE, and POSTALCODE; [0103] discloses an example of a path expression for JSON is "$.friends.name`. The step "name" specifies a node having the node name "name". The step "friends" specifies the node name of the parent node of node "name").
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of parsing and/or extracting tokens from hierarchical data objects as suggested in Liu into Boutin’s system because both of these systems are addressing processing hierarchically marked-up data. This modification would have been motivated by the desire to provide efficient ad-hoc approach to process hierarchical data (Liu, [0029]-[0031]).

Regarding dependent claim 8, the combination of Boutin and Liu teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. 
Liu further teaches wherein automatically determining the hierarchical schema comprises:
determining that a first column name does not include a delimiter separating a parent clause and a child clause ([0084] describes a hierarchy-value index may be generated using a streaming-event parser. A streaming-event parser traverses a hierarchical data object and generates "parsing" events as nodes are encountered during traversal of a hierarchical data object, nodes such as a field node, element node, data node or the end of such nodes; [0102] discloses a path expression is an expression comprising a sequence of "path steps" that identifies one or more nodes in a hierarchical data object based on hierarchical positions of the one or more nodes. The "path steps" may be delimited by a "/", ".", or another delimiter. Each path step may be a tag name specifying a path to a node within the hierarchical data object); and
in response to determining that the first column name does not include a delimiter separating a parent clause and a child clause, create a node associated with the first column name at a highest hierarchical level of the schema (Fig. 1B; [0022] illustrates nodes “FIRSTNAME” and “LASTNAME” which are root nodes which are at a highest hierarchical level of the schema and have no children).

Regarding dependent claim 9, the combination of Boutin and Liu teaches all the limitations as set forth in the rejection of claim 8 that is incorporated. Boutin further teaches wherein automatically determining the hierarchical schema of the spreadsheet workbook based on the respective column names comprises:
determining that a second column name includes a delimiter separating a child clause and a parent clause(Fig. 3; [0043]-[0044] discloses ‘Company’ is parent of ‘Dept’ and child of ‘Country’); and
in response to determining that the second column name includes a delimiter separating a parent clause and a child clause, create one or more nodes associated with the parent clause and create a node associated with the second column name at a hierarchical level of the schema below the one or more nodes associated with the parent clause (Fig. 5; [0048] illustrates the hierarchical model with nodes ‘Country’, ‘Company’, ‘Dept’ and their parent/child links).

Regarding dependent claim 11, the combination of Boutin and Liu teaches all the limitations as set forth in the rejection of claim 9 that is incorporated. Liu further teaches wherein determining that the second column name includes a delimiter separating a parent clause and a child clause comprises determining that the second column name includes two delimiters ([0102] discloses a path expression is an expression comprising a sequence of "path steps" that identifies one or more nodes in a hierarchical data object based on hierarchical positions of the one or more nodes. The "path steps" may be delimited by a "/", ".", or another delimiter. Each path step may be a tag name specifying a path to a node within the hierarchical data object; [0107] discloses a path-exists evaluation determines whether a node identified by a path expression exists in a hierarchical data object), and wherein
creating one or more nodes associated with the parent clause comprises creating a first node associated with the parent clause at the highest hierarchical level of the schema and a second node at a hierarchical level under the first node Fig. 1B; [0022] depicts four root nodes, which are FIRSTNAME, LASTNAME, ADDRESS, and PHONENUMBERS. Each of FIRSTNAME, LASTNAME, ADDRESS, and PHONENUMBERS is a field node. ADDRESS has a descendant object node. From the object node four descendant field nodes descend, which are STREETADDRESS, LASTNAME, STATE, and POSTALCODE).

Regarding independent claim 1, it is a system claim that corresponding to the method of claim 7. Therefore, it is rejected for the same reason as claim 7 above. Boutin further teaches a system comprising:
a memory storing processor-executable program code;
a processing unit to execute the processor-executable program code to cause the system to perform the operations of the method of claim 7 (claims 14-15; Fig. 2; [0029]).

Regarding dependent claim 2, it is a system claim that corresponding to the method of claim 8. Therefore, it is rejected for the same reason as claim 8 above.

Regarding dependent claim 3, it is a system claim that corresponding to the method of claim 9. Therefore, it is rejected for the same reason as claim 9 above.

Regarding dependent claim 5, it is a system claim that corresponding to the method of claim 11. Therefore, it is rejected for the same reason as claim 11 above.

Regarding independent claim 13, it is a medium claim that corresponding to the method of claim 7. Therefore, it is rejected for the same reason as claim 7 above. Boutin further teaches a non-transitory computer-readable medium storing program code that when executed by a computing system causes the computing system to perform the operations of the method of claim 7 (claims 14-15; Fig. 2; [0029]).

Regarding dependent claim 14, it is a medium claim that corresponding to the method of claim 8. Therefore, it is rejected for the same reason as claim 8 above.

Regarding dependent claim 15, it is a medium claim that corresponding to the method of claim 9. Therefore, it is rejected for the same reason as claim 9 above.

Regarding dependent claim 17, it is a medium claim that corresponding to the method of claim 11. Therefore, it is rejected for the same reason as claim 11 above.

Response to Arguments
The claim objection to Claim 18 is respectfully withdrawn in response to Applicant’s cancelling the claim.
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections to Claims 9 and 15 are respectfully withdrawn in response to Applicant's amendment to these claims.
Applicant’s arguments filed 08/26/2022 have been fully considered but are moot due to new grounds of rejection necessitated by amendment.
Although a new ground of rejection has been used to address additional limitations that have been added to claims, a response is considered necessary for several of the Applicant’s arguments since the references on record, Boutin and Liu, will continue to be used to meet several of the claimed limitations.
In the Remarks, Applicant argues 
(1) The primary reference of Boutin describes the creation of hierarchical objects based on specified column "field types" which indicate whether a spreadsheet column represents an attribute, a parent or an action. See, e.g., Boutin, para. [0030]. The field type corresponding to each column is specified by an additional row (i.e., line 12a of FIG. 3) which is not part of the original spreadsheet. Boutin, para. [0032]. The field type of a column is distinct from the name of the column and does not include delimiters. Accordingly, Boutin cannot be seen to suggest determination of a hierarchical schema based on delimiters in the respective column names of a table, wherein the delimiters delimit node levels within the hierarchical schema.
As to point (1), Examiner respectfully disagrees. Boutin discloses the method including:
/a/ identifying a single reference field, /b/ allocating a field type to fields other than the reference field, the field type belonging to a set of field type including attribute, parent, and flow, /c/ defining a link, for each field with a type, which establishes a link with another linked field, in particular a parent/child link, /d/ building a hierarchical model representing the parent/child links, /f/ generating a graphical hierarchical multilevel representation of the sheet content, with graphical views showing one or more hierarchical levels and displaying the representation on the display ([0006]). Wherein, the /d/ step of building a hierarchical model 2 representing the parent/child links. In this step, a hierarchical model with at least two hierarchical levels is defined. Said hierarchical model (i.e. meta model) comprises all the fields involved in the parent/child links. In the example of FIG. 3, `Dept` is the parent of the reference field, `Company` is the grand-parent of the reference field and `Country` is the grand-grand-parent of the reference field, as illustrated in FIG. 5 which is a view of the hierarchical model (Fig. 5; [0044]; [0048]). Therefore, Boutin discloses automatically determining a hierarchical schema based on the plurality of column names.

(2) The secondary reference of Liu describes an index for querying hierarchically marked-up data based on structural features of the data. The schema of the data is determined based on the already hierarchically-marked up data, and not based on spreadsheet column names or column names including delimiters.
As to point (2), Boutin discloses automatically determining a hierarchical schema based on the plurality of column names as disclosed in point (1) above. Boutin does not explicitly discloses automatically determining a hierarchical schema based on delimiters within the plurality of column names, the hierarchical schema comprising a hierarchy of nodes, where the delimiters delimit node levels within the hierarchical schema. Examiner notes that the claims place no limitations on what the spreadsheet column names or column names including delimiters must be. Liu discloses data structured using a hierarchical mark-up language composed of nodes. Nodes are delimited by a set of delimiters that mark the nodes, and may be tagged with names, referred to herein as tag names ([0004]). Liu describes an expression comprising a sequence of "path steps" that identifies one or more nodes in a hierarchical data object based on hierarchical positions of the one or more nodes. The "path steps" may be delimited by a "/", ".", or another delimiter. Each path step may be a tag name specifying a path to a node within the hierarchical data object ([0102]). Therefore, the combination of Boutin and Liu teaches the determination of a hierarchical schema based on delimiters in the respective column names of a table, wherein the delimiters delimit node levels within the hierarchical schema.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Chowdhury (US 20090138491 A1) discloses a method comprises the steps of uncomposing tree-structure based data into a plurality of elements, the plurality of elements being of different types, storing the elements in a set, the set containing one or more of each element type, and storing one or more logical compositions with the set, each logical composition specifying at least one of each element type. Each logical composition is reducible to a combination of specific elements of each element type representing a specific instance of tree-structure based data..
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143